Mr. C. Douglas Maynard, Jr., Attorney at Law, Winston-Salem, For Hairston, William (Jr.)
Mr. James M. Roane, III, Attorney at Law, Greensboro, For Hairston, William (Jr.)
Mr. Kent L. Hamrick, Attorney at Law, Winston Salem, For Harward, Ashwell Bennett (Jr.)
Ms. Ann C. Rowe, Attorney at Law, Winston Salem, For Harward, Ashwell Bennett (Jr.)
Ms. Stephanie W. Anderson, Attorney at Law, Greensboro, For Erie Insurance Exchange
Ms. Ann C. Ochsner, Attorney at Law, Raleigh.
Mr. Huntington M. Willis, Attorney at Law, Raleigh.
Ms. Deborah J. Bowers, Attorney at Law, Greensboro, For N.C. Association of Defense Attorneys
Mr. Andrew G. Pinto, Attorney at Law, Greensboro, For N.C. Association of Defense Attorneys
Mr. John F. Bloss, Attorney at Law, Greensboro, For Hairston, William (Jr.)
The following order has been entered on the motion filed on the 13th of April 2018 by North Carolina Association of Defense Attorneys for leave to file Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference, this the 16th of April 2018."
Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i).